          Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 1 of 33



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK




 STEVE KLEIN, Individually and on Behalf of            Case No.
 All Others Similarly Situated,

                                  Plaintiff,           CLASS ACTION COMPLAINT

         v.

 BOSTON SCIENTIFIC                                     JURY TRIAL DEMANDED
 CORPORATION, MICHAEL F.
 MAHONEY, and DANIEL J.
 BRENNAN,

                                   Defendants.



       Plaintiff Steve Klein (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Boston Scientific Corporation (“Boston Scientific” or

the “Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.




                                                  1
            Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 2 of 33



                       NATURE OF THE ACTION AND OVERVIEW

       1.       This is a federal securities class action on behalf of all persons and entities who

purchased or otherwise acquired Boston Scientific securities between February 26, 2015, and

April 16, 2019, both dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

promulgated thereunder, against the Company and certain of its top officials.

       2.       Boston Scientific was founded in 1979 and is headquartered in Marlborough,

Massachusetts. The Company develops, manufactures, and markets medical devices for use in

various interventional medical specialties worldwide.

       3.       Within the Company’s Urology and Women’s Health business segment it

develops, manufactures and sells devices to treat various urological and gynecological disorders,

including transvaginal surgical mesh products indicated for pelvic organ prolapse (“POP”). At

the beginning of the Class Period, the Company reported worldwide net sales of Urology and

Women's health products of $535 million for the year ended December 31, 2014, equal to

approximately seven percent of its consolidated net sales for that year.

       4.       In July 2011, the U.S. Food and Drug Administration (“FDA”) released a Public

Health Notice update regarding complications related to the use of urogynecologic surgical mesh

for pelvic organ prolapse and stress urinary incontinence. By February 24, 2015, over 25,000

product liability cases or claims related to transvaginal surgical mesh had been filed against

Boston Scientific, as well as cases in the United Kingdom.




                                                 2
              Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 3 of 33



         5.       At all relevant times, the Company has skirted any admissions of liability or guilt,

stating, inter alia, that it “intend[s] to vigorously contest the cases and claims asserted against

[it.]”

         6.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Boston

Scientific’s surgical mesh products indicated for the transvaginal repair of POP were unsafe; (ii)

accordingly, Boston Scientific’s continued marketing and sales of these devices in the United

States was unlikely to be sustainable; (iii) separately, the Company had sold vaginal mesh

implants containing counterfeit or adulterated resin products imported from China; (iv) the

foregoing conduct subjected the Company to a heightened risk of regulatory scrutiny and/or

government investigations; and (v) as a result, the Company’s public statements were materially

false and misleading at all relevant times.

         7.       On February 24, 2016, Boston Scientific filed its annual report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the fiscal year ended

December 31, 2015 (the “2015 10-K). Therein, Boston Scientific disclosed that a putative class

action had been filed against it alleging, inter alia, that the Company had used counterfeit or

adulterated resin products imported from China in their vaginal mesh implants, resulting in

personal injury. Furthermore, the 2015 10-K disclosed that Boston Scientific was in contact with

the U.S. Attorney’s Office for the Southern District of West Virginia regarding its alleged use of

counterfeit imports from China. Nevertheless, the Company continued to “deny the plaintiff’s

allegations and intend[s] to defend [itself] vigorously.”




                                                   3
            Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 4 of 33



       8.       On May 13, 2018, CBS’s 60 Minutes aired a story highlighting the Company’s

alleged use of counterfeit imports in its surgical mesh products. In response, Boston Scientific

stated that it has “extensively tested the [plastic] resin to confirm its composition, safety and

performance.”

       9.       Finally, despite years of denials by Boston Scientific in response to questions

concerning the safety of its vaginal mesh products, the apparent full extent of the Company’s

misstatements was revealed on April 16, 2019, when the FDA announced that it had “ordered the

manufacturers of all remaining surgical mesh products indicated for the transvaginal repair of

pelvic organ prolapse . . . to stop selling and distributing their products in the U.S.

immediately.” The FDA stated that “the manufacturers, Boston Scientific and Coloplast, have

not demonstrated a reasonable assurance of safety and effectiveness for these devices,” as

required to continue marketing the devices in the United States. According to Jeffrey Shuren

(“Shuren”), M.D., director of the FDA’s Center for Devices and Radiological Health: “In order

for these mesh devices to stay on the market, we determined that we needed evidence that they

worked better than surgery without the use of mesh to repair POP. That evidence was lacking in

these premarket applications, and we couldn’t assure women that these devices were safe and

effective long term[.]”

       10.      On this news, Boston Scientific’s stock price fell $2.90 per share, or 7.67%, over

the following two trading sessions, closing at $34.91 per share on April 17, 2019.

       11.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Boston Scientific’ securities, Plaintiff and other Class members

have suffered significant losses and damages.




                                                4
          Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 5 of 33



                                JURISDICTION AND VENUE

       12.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §

240.10b-5.

       13.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       14.      Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa, and 28 U.S.C. § 1391(b). Boston Scientific’s securities trade on the NYSE,

located within this District.

       15.      In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                                PARTIES

       16.      Plaintiff, as set forth in the attached Certification, acquired Boston Scientific

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

       17.      Defendant Boston Scientific is a Delaware corporation with its principal

executive offices located at 300 Boston Scientific Way, Marlborough, Massachusetts 01752-

1234. Boston Scientific’s common stock trades in an efficient market on the New York Stock

Exchange (“NYSE”) under the ticker symbol “BSX.”

       18.      Defendant Michael F. Mahoney (“Mahoney”) was the Chief Executive Officer

(“CEO”) of Boston Scientific at all relevant times.




                                                    5
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 6 of 33



       19.      Defendant Daniel J. Brennan (“Brennan”) was the Executive Vice President and

Chief Financial Officer (“CFO”) of Boston Scientific at all relevant times.

       20.     Defendants Mahoney and Brennan are sometimes referred to herein collectively

as the “Individual Defendants.”

       21.     The Individual Defendants possessed the power and authority to control the

contents of the Company’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.

                            SUBSTANTIVE ALLEGATIONS

                                          Background

       22.     Boston Scientific was founded in 1979 and is headquartered in Marlborough,

Massachusetts. The Company develops, manufactures, and markets medical devices for use in

various interventional medical specialties worldwide.

       23.     Within the Company’s Urology and Women’s Health business segment it

develops, manufactures and sells devices to treat various urological and gynecological disorders,

including transvaginal surgical mesh products indicated for POP. At the beginning of the Class

Period, the Company reported worldwide net sales of Urology and Women's health products




                                                 6
           Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 7 of 33



of $535 million for the year ended December 31, 2014, equal to approximately seven percent of

its consolidated net sales for that year.

         24.    In July 2011, the FDA released a Public Health Notice update regarding

complications related to the use of urogynecologic surgical mesh for pelvic organ prolapse and

stress urinary incontinence. By February 24, 2015, over 25,000 product liability cases or claims

related to transvaginal surgical mesh had been filed against Boston Scientific, as well as cases in

the United Kingdom.

         25.    At all relevant times, the Company has skirted any admissions of liability or guilt,

stating, inter alia, that it “intend[s] to vigorously contest the cases and claims asserted against

[it.]”

         Materially False and Misleading Statements Issued During the Class Period

         26.    The Class Period begins on February 26, 2015, the day after Boston Scientific

filed its annual report on Form 10-K with the SEC, reporting the Company’s financial and

operating results for the fiscal year ended December 31, 2014 (the “2014 10-K”). The 2014

10-K reported on the ongoing litigation against Boston Scientific related to its transvaginal

surgical mesh products, and simultaneously downplayed the dangers associated with those

products. Specifically, the 2014 10-K stated, in relevant part:

         As of February 24, 2015, there were over 25,000 product liability cases or claims
         related to transvaginal surgical mesh products designed to treat stress urinary
         incontinence and pelvic organ prolapse pending against us. The cases are
         pending in various federal and state courts in the United States and
         include eight putative class actions. There were also fewer than 20 cases in
         Canada, inclusive of three putative class actions, and fewer than 10 claims in the
         United Kingdom. Generally, the plaintiffs allege personal injury associated with
         use of our transvaginal surgical mesh products. The plaintiffs assert design and
         manufacturing claims, failure to warn, breach of warranty, fraud, violations of
         state consumer protection laws and loss of consortium claims . . . . During the
         fourth quarter of 2013, we received written discovery requests from certain state
         attorneys general offices regarding our transvaginal surgical mesh products. We


                                                 7
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 8 of 33



       have responded to those requests. We have established a product liability accrual
       for known and estimated future cases and claims asserted against us as well as
       costs of defense thereof associated with our transvaginal surgical mesh products.
       While we believe that our accrual associated with this matter is adequate, changes
       to this accrual may be required in the future as additional information becomes
       available. We intend to vigorously contest the cases and claims asserted against
       us; however, the final resolution is uncertain and could have a material impact on
       our results of operations, financial condition and/or liquidity. Initial trials
       involving our transvaginal surgical mesh products have resulted in both
       favorable and unfavorable judgments for us. We do not believe that the
       judgment in any one trial is representative of potential outcomes of all cases or
       claims related to our transvaginal surgical mesh products.

(Emphases added).

       27.     Appended as exhibits to the 2014 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Individual Defendants certified that “the

information contained in the [2014 10-K] fairly presents, in all material respects, the financial

condition and results of operations of Boston Scientific Corporation.”

       28.     On February 24, 2016, Boston Scientific filed its annual report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the fiscal year ended

December 31, 2015. The 2015 10-K discussed Boston Scientific’s costs associated with its

ongoing defense of products liability claims related to its transvaginal surgical mesh products,

and simultaneously downplayed the risks associated with those products, stating, in relevant part:

       We recorded net litigation-related charges in the amount of $1.105 billion in
       2015, $1.036 billion in 2014, and $221 million in 2013. The net charges recorded
       in 2015 include amounts related to transvaginal surgical mesh product liability
       cases and claims . . . . The 2014 net charges also include amounts related to
       transvaginal surgical mesh product liability cases and claims . . . . These
       charges are excluded by management for purposes of evaluating operating
       performance. We continue to assess certain litigation and claims to determine
       the amounts, if any, that management believes will be paid as a result of such
       claims and litigation and, therefore, additional losses may be accrued and paid in
       the future, which could materially adversely impact our operating results, cash
       flows and/or our ability to comply with our debt covenants.

                                              ***


                                                8
          Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 9 of 33




       Our accrual for legal matters that are probable and estimable was $1.936 billion as
       of December 31, 2015 and $1.577 billion as of December 31, 2014, and includes
       certain estimated costs of settlement, damages and defense. The increase in our
       legal accrual was primarily due to litigation-related charges recorded during the
       year. During 2015, 2014 and 2013, we recorded litigation-related net charges in
       the amount of $1.105 billion, $1.036 billion, and $221 million, respectively. The
       net charges recorded in 2015 include amounts related to transvaginal surgical
       mesh product liability cases and claims . . . . The 2014 net charges also include
       amounts related to transvaginal surgical mesh product liability cases and claims . .
       . . We continue to assess certain litigation and claims to determine the amounts,
       if any, that management believes will be paid as a result of such claims and
       litigation and, therefore, additional losses may be accrued and paid in the future,
       which could materially adversely impact our operating results, cash flows and/or
       our ability to comply with our debt covenants.

(Emphases added).

       29.     While discussing the progress of litigation related to Boston Scientific’s

transvaginal surgical mesh products, the 2015 10-K continued to downplay the risks associated

with those products, stating, in relevant part:

       As of February 23, 2016, over 35,000 product liability cases or claims related to
       transvaginal surgical mesh products designed to treat stress urinary
       incontinence and pelvic organ prolapse have been asserted against us. The
       pending cases are in various federal and state courts in the United States and
       include eight putative class actions. There were also fewer than 20 cases in
       Canada, inclusive of four putative class actions, and fewer than 15 claims in the
       United Kingdom. Generally, the plaintiffs allege personal injury associated with
       use of our transvaginal surgical mesh products. The plaintiffs assert design and
       manufacturing claims, failure to warn, breach of warranty, fraud, violations of
       state consumer protection laws and loss of consortium claims . . . . During the
       fourth quarter of 2013, we received written discovery requests from certain state
       attorneys general offices regarding our transvaginal surgical mesh products. We
       have responded to those requests. During April 2015, we entered into an initial
       master settlement agreement with certain plaintiffs’ counsel to settle 2,970
       pending cases and claims, including the case in the District Court of Dallas
       County (TX) for which there is a judgment of approximately $35 million that is
       currently subject to appeal, for approximately $119 million. Subsequently, we
       entered into several additional master settlement agreements with certain
       plaintiffs’ counsel. As of February 23, 2016, we have entered into master
       settlement agreements to resolve an aggregate of over 10,000 cases and claims.
       Each master settlement agreement was entered into solely by way of



                                                  9
        Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 10 of 33



       compromise and without any admission or concession by us of any liability or
       wrongdoing . . . .

       On or about January 12, 2016, Teresa L. Stevens filed a claim against us and three
       other defendants asserting for herself, and on behalf of a putative class of
       similarly-situated women, that she was harmed by a vaginal mesh implant that
       she alleges contained a counterfeit or adulterated resin product that we
       imported from China . . . . The complaint . . . alleges Racketeer Influenced and
       Corrupt Organizations Act (RICO) violations, fraud, misrepresentation,
       deceptive trade practices and unjust enrichment . . . . On January 26, 2016, the
       Court issued an order staying the case and directing the plaintiff to submit
       information to allow the FDA to issue a determination with respect to her
       allegations. In addition, we are in contact with the U.S. Attorney’s Office for the
       Southern District of West Virginia, and are responding voluntarily to their
       requests in connection with that office’s review of the allegations concerning the
       use of mesh resin in the complaint. We deny the plaintiff’s allegations and intend
       to defend ourselves vigorously.

       We have established a product liability accrual for known and estimated future
       cases and claims asserted against us as well as with respect to the actions that
       have resulted in verdicts against us and the costs of defense thereof associated
       with our transvaginal surgical mesh products. While we believe that our accrual
       associated with this matter is adequate, changes to this accrual may be required in
       the future as additional information becomes available. While we continue to
       engage in discussions with plaintiffs’ counsel regarding potential resolution of
       pending cases and claims and intend to vigorously contest the cases and claims
       asserted against us; that do not settle, the final resolution of the cases and claims
       is uncertain and could have a material impact on our results of operations,
       financial condition and/or liquidity. Initial trials involving our transvaginal
       surgical mesh products have resulted in both favorable and unfavorable
       judgments for us. We do not believe that the judgment in any one trial is
       representative of potential outcomes of all cases or claims related to our
       transvaginal surgical mesh products.

(Emphasis added).

       30.    Appended as exhibits to the 2015 10-K were signed SOX certifications, wherein

the Individual Defendants certified that “the information contained in the [2015 10-K] fairly

presents, in all material respects, the financial condition and results of operations of Boston

Scientific Corporation.”




                                                10
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 11 of 33



        31.     On February 23, 2017, Boston Scientific filed its annual report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the fiscal year ended

December 31, 2016 (the “2016 10-K”). The 2016 10-K discussed Boston Scientific’s costs

associated with its ongoing defense of products liability claims related to its transvaginal surgical

mesh products, and simultaneously downplayed the risks associated with those products, stating,

in relevant part:

        We recorded net litigation-related charges in the amount of $804 million in 2016,
        $1.105 billion in 2015, and $1.036 billion in 2014. The net charges recorded in
        2016 include primarily amounts related to transvaginal surgical mesh product
        liability cases and claims. The net charges recorded in 2015 include amounts
        primarily related to transvaginal surgical mesh product liability cases and
        claims . . . . The 2014 net charges also include amounts related to transvaginal
        surgical mesh product liability cases . . . .

        Litigation related charges and credits are excluded by management for purposes
        of evaluating operating performance.

        We continue to assess certain litigation and claims to determine the amounts, if
        any, that management believes will be paid as a result of such claims and
        litigation and, therefore, additional losses may be accrued and paid in the future,
        which could materially adversely impact our operating results, cash flows and/or
        our ability to comply with our debt covenants.

(Emphasis added).

        32.     While discussing the progress of litigation related to Boston Scientific’s

transvaginal surgical mesh products, the 2016 10-K continued to downplay the risks associated

with those products, stating, in relevant part:

        As of February 21, 2017, approximately 43,000 product liability cases or claims
        related to transvaginal surgical mesh products designed to treat stress urinary
        incontinence and pelvic organ prolapse have been asserted against us. The
        pending cases are in various federal and state courts in the United States and
        include eight putative class actions. There were also fewer than 20 cases in
        Canada, inclusive of one certified and three putative class actions, and fewer than
        20 claims in the United Kingdom. Generally, the plaintiffs allege personal injury
        associated with use of our transvaginal surgical mesh products. The plaintiffs
        assert design and manufacturing claims, failure to warn, breach of warranty,


                                                  11
        Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 12 of 33



       fraud, violations of state consumer protection laws and loss of consortium
       claims . . . . During the fourth quarter of 2013, we received written discovery
       requests from certain state attorneys general offices regarding our transvaginal
       surgical mesh products. We have responded to those requests. As of February 21,
       2017, we have entered into master settlement agreements in principle or are in the
       final stages of entering one with certain plaintiffs’ counsel to resolve an aggregate
       of approximately 31,000 cases and claims . . . . All settlement agreements were
       entered into solely by way of compromise and without any admission or
       concession by us of any liability or wrongdoing.

       On or about January 12, 2016, Teresa L. Stevens filed a claim against us and three
       other defendants asserting for herself, and on behalf of a putative class of
       similarly-situated women, that she was harmed by a vaginal mesh implant that
       she alleges contained a counterfeit or adulterated resin product that we
       imported from China . . . . The complaint . . . alleges Racketeer Influenced and
       Corrupt Organizations Act (RICO) violations, fraud, misrepresentation,
       deceptive trade practices and unjust enrichment . . . . On January 26, 2016, the
       Court issued an order staying the case and directing the plaintiff to submit
       information to allow the FDA to issue a determination with respect to her
       allegations. In addition, we are in contact with the U.S. Attorney’s Office for the
       Southern District of West Virginia, and are responding voluntarily to their
       requests in connection with that office’s review of the allegations concerning the
       use of mesh resin in the complaint. We deny the plaintiff’s allegations and intend
       to defend ourselves vigorously.

       We have established a product liability accrual for known and estimated future
       cases and claims asserted against us as well as with respect to the actions that
       have resulted in verdicts against us and the costs of defense thereof associated
       with our transvaginal surgical mesh products. While we believe that our accrual
       associated with this matter is adequate, changes to this accrual may be required in
       the future as additional information becomes available. While we continue to
       engage in discussions with plaintiffs’ counsel regarding potential resolution of
       pending cases and claims and intend to vigorously contest the cases and claims
       asserted against us; that do not settle, the final resolution of the cases and claims
       is uncertain and could have a material impact on our results of operations,
       financial condition and/or liquidity. Initial trials involving our transvaginal
       surgical mesh products have resulted in both favorable and unfavorable
       judgments for us. We do not believe that the judgment in any one trial is
       representative of potential outcomes of all cases or claims related to our
       transvaginal surgical mesh products.

(Emphasis added).

       33.    Appended as exhibits to the 2016 10-K were signed SOX certifications, wherein

the Individual Defendants certified that “the information contained in the [2016 10-K] fairly


                                                12
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 13 of 33



presents, in all material respects, the financial condition and results of operations of Boston

Scientific Corporation.”

        34.     On February 20, 2018, Boston Scientific filed its annual report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the fiscal year ended

December 31, 2017 (the “2017 10-K”). The 2017 10-K discussed Boston Scientific’s costs

associated with its ongoing defense of products liability claims related to its transvaginal surgical

mesh products, and simultaneously downplayed the risks associated with those products, stating,

in relevant part:

        We recorded litigation-related net charges in the amount of $285 million in 2017,
        $804 million in 2016 and $1.105 billion in 2015. The net charges recorded in
        2017 and 2016 include amounts primarily related to transvaginal surgical mesh
        product liability cases and claims. The net charges recorded in 2015 include
        amounts primarily related to transvaginal surgical mesh product liability cases
        and claims . . . . Litigation related charges and credits are excluded by
        management for purposes of evaluating operating performance.

        We continue to assess certain litigation and claims to determine the amounts, if
        any, that management believes will be paid as a result of such claims and
        litigation and, therefore, additional losses may be accrued and paid in the future,
        which could materially adversely impact our operating results, cash flows and/or
        our ability to comply with our debt covenants.

(Emphasis added).

        35.     While discussing the progress of litigation related to Boston Scientific’s

transvaginal surgical mesh products, the 2017 10-K continued to downplay the risks associated

with those products, stating, in relevant part:

        As of January 31, 2018, approximately 49,000 product liability cases or claims
        related to transvaginal surgical mesh products designed to treat stress urinary
        incontinence and pelvic organ prolapse have been asserted against us. The
        pending cases are in various federal and state courts in the U.S. and include eight
        putative class actions. There were also fewer than 25 cases in Canada, inclusive of
        one certified and three putative class actions and fewer than 20 claims in the
        United Kingdom. Generally, the plaintiffs allege personal injury associated with
        use of our transvaginal surgical mesh products. The plaintiffs assert design and


                                                  13
 Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 14 of 33



manufacturing claims, failure to warn, breach of warranty, fraud, violations of
state consumer protection laws and loss of consortium claims . . . . During the
fourth quarter of 2013, we received written discovery requests from certain state
attorneys general offices regarding our transvaginal surgical mesh products. We
have responded to those requests. As of January 31, 2018, we have entered into
master settlement agreements in principle or are in the final stages of entering one
with certain plaintiffs’ counsel to resolve an aggregate of approximately 44,000
cases and claims . . . . All settlement agreements were entered into solely by way
of compromise and without any admission or concession by us of any liability
or wrongdoing.

On or about January 12, 2016, Teresa L. Stevens filed a claim against us and three
other defendants asserting for herself and on behalf of a putative class of
similarly situated women, that she was harmed by a vaginal mesh implant that
she alleges contained a counterfeit or adulterated resin product that we
imported from China . . . . The complaint . . . alleges Racketeer Influenced and
Corrupt Organizations Act (RICO) violations, fraud, misrepresentation,
deceptive trade practices and unjust enrichment . . . . On January 26, 2016, the
Court issued an order staying the case and directing the plaintiff to submit
information to allow the FDA to issue a determination with respect to her
allegations. In addition, we are in contact with the U.S. Attorney’s Office for the
Southern District of West Virginia and are responding voluntarily to their requests
in connection with that office’s review of the allegations concerning the use of
mesh resin in the complaint. We deny the plaintiff’s allegations and intend to
defend ourselves vigorously.

On February 27, 2017, Carolyn Turner filed a complaint against us and five other
defendants asserting for herself and on behalf of a putative class of similarly
situated women, that she was harmed by a vaginal mesh implant that she
alleges contained a counterfeit or adulterated resin product that we imported
from China. The complaint . . . alleges violations of the RICO, negligence, strict
liability, breach of an express or implied warranty, intentional and negligent
misrepresentation, fraud and unjust enrichment . . . . We deny the plaintiff’s
allegations and intend to defend ourselves vigorously.

We have established a product liability accrual for known and estimated future
cases and claims asserted against us as well as with respect to the actions that
have resulted in verdicts against us and the costs of defense thereof associated
with our transvaginal surgical mesh products. While we believe that our accrual
associated with this matter is adequate, changes to this accrual may be required in
the future as additional information becomes available. While we continue to
engage in discussions with plaintiffs’ counsel regarding potential resolution of
pending cases and claims and intend to vigorously contest the cases and claims
asserted against us, that do not settle, the final resolution of the cases and claims
is uncertain and could have a material impact on our results of operations,
financial condition and/or liquidity. Initial trials involving our transvaginal


                                         14
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 15 of 33



        surgical mesh products have resulted in both favorable and unfavorable
        judgments for us. We do not believe that the judgment in any one trial is
        representative of potential outcomes of all cases or claims related to our
        transvaginal surgical mesh products.

(Emphases added).

        36.     Appended as exhibits to the 2017 10-K were signed SOX certifications, wherein

the Individual Defendants certified that “the information contained in the [2017 10-K] fairly

presents, in all material respects, the financial condition and results of operations of Boston

Scientific Corporation.”

        37.     On May 13, 2018, CBS’s 60 Minutes aired a story highlighting the Company’s

alleged use of counterfeit imports in its surgical mesh products. In response, Boston Scientific

stated that it has “extensively tested the [plastic] resin to confirm its composition, safety and

performance.”

        38.     On February 19, 2019, Boston Scientific filed its annual report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the fiscal year ended

December 31, 2018 (the “2018 10-K”). The 2018 10-K discussed Boston Scientific’s costs

associated with its ongoing defense of products liability claims related to its transvaginal surgical

mesh products, and simultaneously downplayed the risks associated with those products, stating,

in relevant part:

        In 2018, 2017 and 2016, our litigation-related net charges were primarily in
        connection with transvaginal surgical mesh product liability cases and claims.

        We continue to assess certain litigation and claims to determine the amounts, if
        any, that management believes will be paid as a result of such claims and
        litigation, and therefore, additional losses may be accrued and paid in the future,
        which could materially adversely impact our operating results, cash flows and/or
        our ability to comply with our debt covenants.

                                               ***




                                                 15
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 16 of 33



       Our accrual for legal matters that are probable and estimable was $929 million as
       of December 31, 2018 and $1.612 billion as of December 31, 2017 and includes
       certain estimated costs of settlement, damages and defense. The decrease in our
       legal accrual was primarily due to settlement payments authorized in 2018
       associated with product liability cases or claims related to transvaginal surgical
       mesh products . . . . We recorded litigation-related net charges in the amount
       of $103 million in 2018, $285 million in 2017 and $804 million in 2016. We
       continue to assess certain litigation and claims to determine the amounts, if
       any, that management believes will be paid as a result of such claims and
       litigation and, therefore, additional losses may be accrued and paid in the future,
       which could materially adversely impact our operating results, cash flows and/or
       our ability to comply with our debt covenants.

(Emphasis added).

       39.     While detailing the progress of litigation related to Boston Scientific’s

transvaginal surgical mesh products, the 2018 10-K continued to downplay the risks associated

with those products, stating, in relevant part:

       As of February 5, 2019, approximately 53,000 product liability cases or claims
       related to transvaginal surgical mesh products designed to treat stress urinary
       incontinence and pelvic organ prolapse have been asserted against us. The
       pending cases are in various federal and state courts in the U.S. and include eight
       putative class actions. There were also fewer than 25 cases in Canada, inclusive of
       one certified and three putative class actions and fewer than 25 claims in the
       United Kingdom. Generally, the plaintiffs allege personal injury associated with
       use of our transvaginal surgical mesh products. The plaintiffs assert design and
       manufacturing claims, failure to warn, breach of warranty, fraud, violations of
       state consumer protection laws and loss of consortium claims . . . . During the
       fourth quarter of 2013, we received written discovery requests from certain state
       attorneys general offices regarding our transvaginal surgical mesh products. We
       have responded to those requests. As of February 5, 2019, we have entered into
       master settlement agreements in principle or are in the final stages of entering one
       with certain plaintiffs’ counsel to resolve an aggregate of approximately 50,000
       cases and claims . . . . All settlement agreements were entered into solely by way
       of compromise and without any admission or concession by us of any liability
       or wrongdoing.

       On or about January 12, 2016, Teresa L. Stevens filed a claim against us and three
       other defendants asserting for herself and on behalf of a putative class of
       similarly situated women, that she was harmed by a vaginal mesh implant that
       she alleges contained a counterfeit or adulterated resin product that we
       imported from China . . . . The complaint . . . alleges Racketeer Influenced and
       Corrupt Organizations Act (RICO) violations, fraud, misrepresentation,


                                                  16
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 17 of 33



       deceptive trade practices and unjust enrichment . . . . On January 26, 2016, the
       Court issued an order staying the case and directing the plaintiff to submit
       information to allow the FDA to issue a determination with respect to her
       allegations. In addition, we are in contact with the U.S. Attorney’s Office for the
       Southern District of West Virginia and are responding voluntarily to their requests
       in connection with that office’s review of the allegations concerning the use of
       mesh resin in the complaint. We deny the plaintiff’s allegations and intend to
       defend ourselves vigorously.

       On February 27, 2017, Carolyn Turner filed a complaint against us and five other
       defendants asserting for herself and on behalf of a putative class of similarly
       situated women, that she was harmed by a vaginal mesh implant that she
       alleges contained a counterfeit or adulterated resin product that we imported
       from China. The complaint . . . alleges violations of the RICO, negligence, strict
       liability, breach of an express or implied warranty, intentional and negligent
       misrepresentation, fraud and unjust enrichment . . . . We deny the plaintiff’s
       allegations and intend to defend ourselves vigorously.

       We have established a product liability accrual for known and estimated future
       cases and claims asserted against us as well as with respect to the actions that
       have resulted in verdicts against us and the costs of defense thereof associated
       with our transvaginal surgical mesh products. While we believe that our accrual
       associated with this matter is adequate, changes to this accrual may be required in
       the future as additional information becomes available. While we continue to
       engage in discussions with plaintiffs’ counsel regarding potential resolution of
       pending cases and claims and intend to vigorously contest the cases and claims
       asserted against us, that do not settle, the final resolution of the cases and claims
       is uncertain and could have a material impact on our results of operations,
       financial condition and/or liquidity. Initial trials involving our transvaginal
       surgical mesh products have resulted in both favorable and unfavorable
       judgments for us. We do not believe that the judgment in any one trial is
       representative of potential outcomes of all cases or claims related to our
       transvaginal surgical mesh products.

(Emphases added).

       40.     The 2018 10-K also touted Boston Scientific’s commitment to safety and how this

contributed to the Company’s competitive strength, as well as its value to customers and

stockholders, stating, in relevant part:

       We believe that sound environmental, health and safety performance contributes
       to our competitive strength while benefiting our customers, stockholders and
       employees. We are focused on continuous improvement in these areas . . . . We
       are listed on the FTSE4Good Corporate Social Responsibility Index, managed by


                                                17
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 18 of 33



       the Financial Times and the London Stock Exchange, which measures the
       performance of companies that meet globally recognized standards of corporate
       responsibility. This listing recognizes our dedication to those standards and it
       places us in a select group of companies with a demonstrated commitment to
       responsible business practices . . . .

       41.     Additionally, the 2018 10-K generally discussed how Boston Scientific’s medical

products were subject to government regulation, and how certain of its products were subject to

PMA application approval by the FDA. For example, the 2018 10-K stated in relevant part:

       The medical devices that we manufacture and market are subject to regulation
       by numerous worldwide regulatory bodies, including the FDA and comparable
       international regulatory agencies. These agencies require manufacturers of
       medical devices to comply with applicable laws and regulations governing
       development, testing, manufacturing, labeling, marketing and distribution.
       Medical devices are also generally subject to varying levels of regulatory control
       based on risk level of the device.

       In the U.S., authorization to distribute a new device can generally be met in one of
       three ways.

                                              ***

       The second process requires the submission of a premarket approval (PMA)
       application to the FDA to demonstrate that the device is safe and effective for its
       intended use. This approval process applies to most Class III devices and
       generally requires clinical data to support the safety and effectiveness of the
       device, obtained in adherence with [Investigational Device Exemption]
       requirements. The FDA will approve the PMA application if it finds that there
       is a reasonable assurance that the device is safe and effective for its intended
       purpose and that the proposed manufacturing is in compliance with the Quality
       System Regulation (QSR). For novel technologies, the FDA will generally seek
       input from an advisory panel of medical experts and seek their views on the
       safety, effectiveness and benefit-risk of the device.

(Emphasis added).

       42.     The 2018 10-K also contained merely generic, boilerplate representations

concerning the possibility that Boston Scientific’s products might fail to meet required regulatory

hurdles, which could lead to, inter alia, product recalls and market exclusion. For example, the

2018 10-K stated in relevant part:


                                                18
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 19 of 33



       We are subject to extensive and dynamic medical device regulation, which may
       impede or hinder the approval or sale of our products and, in some cases, may
       ultimately result in an inability to obtain approval of certain products or may
       result in the recall or seizure of previously approved products.

                                              ***

       Our global regulatory environment is becoming increasingly stringent and
       unpredictable, which could increase the time, cost and complexity of obtaining
       regulatory approvals for our products, as well as the clinical and regulatory costs
       of supporting those approvals . . . . We expect this global regulatory environment
       will continue to evolve, which could impact our ability to obtain future
       approvals for our products or could increase the cost and time to obtain such
       approvals in the future.

                                              ***

       The FDA can ban certain medical devices . . . . Any adverse regulatory action,
       depending on its magnitude, may restrict a company from effectively marketing
       and selling its products, may limit a company’s ability to obtain future premarket
       clearances or approvals and could result in a substantial modification to our
       business practices and operations.

                                              ***

       If we, or our manufacturers, fail to adhere to [the necessary regulatory]
       requirements, this could delay production of our products and lead to . . .
       difficulties in obtaining regulatory clearances, recalls . . . or other
       consequences, which could, in turn, have a material adverse effect on our
       financial condition or results of operations.

(First emphasis in original).

       43.     The 2018 10-K also represented that Boston Scientific could not predict the

impact of its possible failure to meet regulatory hurdles, including issues caused by a “later

discovery” of “previously unknown problems” with its products, stating, in relevant part:

       Regulations regarding the development, manufacture and sale of medical devices
       are evolving and subject to future change. We cannot predict what impact, if any,
       those changes might have on our business. Failure to comply with regulatory
       requirements could have a material adverse effect on our business, financial
       condition and results of operations. Later discovery of previously unknown
       problems with a product or manufacturer could result in . . . delays or
       suspensions of regulatory clearances or approvals, seizures or recalls of


                                               19
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 20 of 33



       products . . . . The failure to receive product approval clearance on a timely
       basis, suspensions of regulatory clearances, seizures or recalls of products . . .
       or the withdrawal of product approval by the FDA . . . could have a material
       adverse effect on our business, financial condition or results of operations.

(Emphasis added).

       44.     Appended as exhibits to the 2018 10-K were signed SOX certifications, wherein

the Individual Defendants certified that “the information contained in the [2018 10-K] fairly

presents, in all material respects, the financial condition and results of operations of Boston

Scientific Corporation.”

       45.     The statements referenced in ¶¶ 26-44 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Boston Scientific’s surgical mesh products indicated for the transvaginal repair of POP were

unsafe; (ii) accordingly, Boston Scientific’s continued marketing and sales of these devices in the

United States was unlikely to be sustainable; (iii) separately, the Company had sold vaginal mesh

implants containing counterfeit or adulterated resin products imported from China; (iv) the

foregoing conduct subjected the Company to a heightened risk of regulatory scrutiny and/or

government investigations; and (v) as a result, the Company’s public statements were materially

false and misleading at all relevant times.

                                The Truth Begins to Emerge

       46.      On April 16, 2019, the FDA announced that it had “ordered the manufacturers of

all remaining surgical mesh products indicated for the transvaginal repair of pelvic organ

prolapse . . . to stop selling and distributing their products in the U.S. immediately.” The FDA

stated that “the manufacturers, Boston Scientific and Coloplast, have not demonstrated a


                                                20
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 21 of 33



reasonable assurance of safety and effectiveness for these devices,” as required to continue

marketing the devices in the United States. According to Jeffrey Shuren (“Shuren”), M.D.,

director of the FDA’s Center for Devices and Radiological Health: “In order for these mesh

devices to stay on the market, we determined that we needed evidence that they worked better

than surgery without the use of mesh to repair POP. That evidence was lacking in these

premarket applications, and we couldn’t assure women that these devices were safe and effective

long term[.]”

       47.      On this news, Boston Scientific’s stock price fell $2.90 per share, or 7.67%, over

the following two trading sessions, closing at $34.91 per share on April 17, 2019.

       48.      Boston Scientific later responded to the FDA’s decision to ban its surgical mesh

products for POP, stating, in relevant part:

       We are deeply disappointed by this decision and believe the inaccessibility of
       these products will severely limit treatment options for the 50% of women in the
       U.S. who will suffer from POP during their lives. We have been working with the
       FDA for many years to develop the clinical evidence necessary to keep these
       important treatment options available. Unfortunately, today’s announcement by
       the FDA removes that possibility for the foreseeable future.

       In light of the FDA’s decision and ongoing discussions with regulators outside of
       the U.S., Boston Scientific will stop global sales of its transvaginal mesh products
       indicated for pelvic organ prolapse: Uphold™ LITE Vaginal Support System,
       Xenform™ Soft Tissue Repair Matrix, Pinnacle™ Lite Posterior and Polyform™.
       After we review our plans with the FDA and other appropriate regulatory
       authorities, we will provide instruction following our approved process for
       removal of existing customer inventory in the coming days.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       49.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Boston Scientific securities during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are



                                               21
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 22 of 33



Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       50.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Boston Scientific securities were actively traded on

the NYSE. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Boston Scientific or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       51.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       52.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       53.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

                 whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Boston Scientific;


                                                  22
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 23 of 33




                  whether the Individual Defendants caused Boston Scientific to issue false and
                   misleading financial statements during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

                  whether the prices of Boston Scientific securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein;
                   and

                  whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        54.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        55.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  Boston Scientific securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NYSE and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and




                                                   23
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 24 of 33



                  Plaintiff and members of the Class purchased, acquired and/or sold Boston
                   Scientific securities between the time the Defendants failed to disclose or
                   misrepresented material facts and the time the true facts were disclosed, without
                   knowledge of the omitted or misrepresented facts.

        56.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        57.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        58.       Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        59.       This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        60.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,




                                                  24
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 25 of 33



and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Boston Scientific securities; and (iii) cause Plaintiff and other members of the Class to purchase

or otherwise acquire Boston Scientific securities and options at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

       61.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Boston Scientific securities.        Such reports, filings, releases and

statements were materially false and misleading in that they failed to disclose material adverse

information and misrepresented the truth about Boston Scientific’s finances and business

prospects.

       62.       By virtue of their positions at Boston Scientific, Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged

herein and intended thereby to deceive Plaintiff and the other members of the Class, or, in the

alternative, Defendants acted with reckless disregard for the truth in that they failed or refused to

ascertain and disclose such facts as would reveal the materially false and misleading nature of

the statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.




                                                 25
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 26 of 33



       63.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Boston Scientific, the Individual Defendants had knowledge of the details of

Boston Scientific’s internal affairs.

       64.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Boston Scientific. As officers and/or directors of a publicly-held Company, the Individual

Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

Boston Scientific’s businesses, operations, future financial condition and future prospects. As a

result of the dissemination of the aforementioned false and misleading reports, releases and

public statements, the market price of Boston Scientific securities was artificially inflated

throughout the Class Period. In ignorance of the adverse facts concerning Boston Scientific’s

business and financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Boston Scientific securities at artificially

inflated prices and relied upon the price of the securities, the integrity of the market for the

securities and/or upon statements disseminated by Defendants, and were damaged thereby.

       65.     During the Class Period, Boston Scientific securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Boston Scientific securities at prices artificially inflated by Defendants’ wrongful conduct.

Had Plaintiff and the other members of the Class known the truth, they would not have




                                                26
           Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 27 of 33



purchased or otherwise acquired said securities, or would not have purchased or otherwise

acquired them at the inflated prices that were paid.       At the time of the purchases and/or

acquisitions by Plaintiff and the Class, the true value of Boston Scientific securities was

substantially lower than the prices paid by Plaintiff and the other members of the Class. The

market price of Boston Scientific securities declined sharply upon public disclosure of the facts

alleged herein to the injury of Plaintiff and Class members.

          66.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          67.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          68.   Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          69.   During the Class Period, the Individual Defendants participated in the operation

and management of Boston Scientific, and conducted and participated, directly and indirectly, in

the conduct of Boston Scientific’s business affairs. Because of their senior positions, they knew

the adverse non-public information about Boston Scientific’s misstatement of income and

expenses and false financial statements.




                                                 27
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 28 of 33



       70.     As officers and/or directors of a publicly owned Company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Boston

Scientific’s financial condition and results of operations, and to correct promptly any public

statements issued by Boston Scientific which had become materially false or misleading.

       71.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Boston Scientific disseminated in the marketplace during the

Class Period concerning Boston Scientific’s results of operations. Throughout the Class Period,

the Individual Defendants exercised their power and authority to cause Boston Scientific to

engage in the wrongful acts complained of herein. The Individual Defendants therefore, were

“controlling persons” of Boston Scientific within the meaning of Section 20(a) of the Exchange

Act. In this capacity, they participated in the unlawful conduct alleged which artificially inflated

the market price of Boston Scientific securities.

       72.     Each of the Individual Defendants, therefore, acted as a controlling person of

Boston Scientific. By reason of their senior management positions and/or being directors of

Boston Scientific, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, Boston Scientific to engage in the unlawful acts and conduct

complained of herein. Each of the Individual Defendants exercised control over the general

operations of Boston Scientific and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       73.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Boston Scientific.




                                                    28
         Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 29 of 33



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.


Dated: April 24, 2019                                   Respectfully submitted,



                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Jonathan Lindenfeld
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        ahood@pomlaw.com
                                                        jlindenfeld@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603


                                                   29
Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 30 of 33



                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   Email: pdahlstrom@pomlaw.com

                                   Attorneys for Plaintiff




                              30
Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 31 of 33
Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 32 of 33
        Case 1:19-cv-03642-NRB Document 1 Filed 04/24/19 Page 33 of 33



Boston Scientific Corporation (BSX)                                            Klein, Steve

                                      List of Purchases and Sales

                           Purchase                  Number of           Price Per
       Date                 or Sale                  Shares/Unit        Share/Unit

          2/21/2019               Purchase                          1                $2.4500
          3/13/2019               Purchase                          1                $2.5000
          3/14/2019               Purchase                          2                $2.2800
